                                                                             FNFHKN Q& lW U/
                                                                                           X.DI>I.MY UNI
                                                                                 ASCBM VOIRY LEiVA
                                                                                          N LED
                                                                                       11/05/2018
                                                                                 ?M o:OUDtR C RK
                           U M TED STATESD ISTRICT COURT
                           W ESTERN DISTRICT OF VIRGINIA
                                                                               B(
                                                                                K.4p.
                                                                                    Ep
                                                                                     (
                                                                                     >
                                                                                     % bERk<cf.
                                                                                              -,
                                                                                               '
                                                                                               ---
                                   CHARLOTTESVILLED IVISION

   BRENNAN M .G ILM ORE,
                                                  CASE N O.3:18-cv-00017
                                  Plaintp ,
                                                   ORD ER
   A LEXANPER JONES,ETAL.,                         JUDGEN ORM AN K .M OON

                                  Defendants.

         The Courtisin receiptofthemotionsto dismissPlaintiffsAmended Complaint(dkts.
  46,56,and 58)and DefendantsCreighton,Hickford,Hoft,Stranahari,W iibum,and W ords-N-
  Ideas,LLC'Smotion forsanctionstmderRule 11.(Dkt.101).AtthehearingsetforNovember
  13, 10:00 a.m .,the Courtw illnot hear argum ent regarding the m otion for sanctions, nor the

  application ofthe Texas CitizensParticipation A ctorthe V irginia AG i-SLAPP A ct.

         Itis so O R DER ED .

         The Clerk of the Court is hereby directed to send a certified copy of this O rder to

  Plaintiff,Defendants,and a11cotmselofrecord.

         Entered this 5th day orN ovember,2018.

                                                     ..   '    œ w.               .
                                                 NENI
                                                 S  ltOR
                                                      1 NlJNr
                                                           K'l
                                                             M1!D()
                                                                  Sz
                                                                   TATES
                                                                    '   IXSTRICV JUDGE




Case 3:18-cv-00017-NKM-JCH Document 110 Filed 11/05/18 Page 1 of 1 Pageid#: 1616
